EXHIBIT 10.2

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) dated as of the first day of April, 2007
between QUALITY DISTRIBUTION, INC., a Florida corporation (the “Company”), and
Jonathan C. Gold the (“Executive”).

The Executive and the Company wish to enter into an employment relationship on
the terms and conditions set forth in this Agreement.

Accordingly, the Company and the Executive hereby agree as follows:

1. Employment, Duties and Acceptance.

1.1 Employment. The Company hereby agrees to employ the Executive for the Term
(as defined in Section 2.1), to render exclusive and full-time services to the
Company, in the capacity of Senior Vice President, General Counsel and Corporate
Secretary of the Company and to perform such other duties consistent with such
position (including service as a director or officer of any affiliate of the
Company if elected) as may be assigned by the Chief Executive Officer. It is
agreed and understood that the Executive shall resign as an officer of the
Company or any subsidiary immediately upon termination of his or her employment
hereunder for any reason.

1.2 Duties and Authority. During the Term, the Executive shall serve as the
Senior Vice President, General Counsel, and Corporate Secretary of the Company,
and shall have the normal duties, responsibilities, functions and authority of a
General Counsel as are customarily and ordinarily exercised by executives in
similar positions in similar publicly held company of similar size in the United
States, including but not limited to those on the position description attached
hereto as Annex A, which is incorporated by reference herein, but subject to the
power and authority of the Chief Executive Officer and the Company’s Board of
Directors (the “Board”) to expand or limit such duties, responsibilities,
functions and authority, consistent with the foregoing and the position of
General Counsel, and to overrule the actions of employees and officers of the
Company. During the Term, the Executive shall report to the Company’s Chief
Executive Officer.

1.3 Acceptance. The Executive hereby accepts such employment and agrees to
render the services described above. During the Term, and consistent with the
above, the Executive agrees to serve the Company faithfully and to the best of
the Executive’s ability, to devote the Executive’s entire business time, energy
and skill to such employment, and to use the Executive’s best efforts, skill and
ability to promote the Company’s interests. It is understood that, during the
Term, subject to any conflict-of-interest policies of the Company and
Section 5.1, the Executive may (x) serve in any capacity with any civic,
charitable, educational or professional organization provided that such service
does not interfere with his duties hereunder, (y) make and manage investments of
his choice, and (z) with the prior written consent of the Chief Executive
Officer, serve on the board of directors of up to one non-competing for-profit
organization provided that such board service does not interfere with his duties
hereunder.

 



--------------------------------------------------------------------------------

1.4 Location. The duties to be performed by the Executive hereunder shall be
performed primarily at the Company’s offices in Tampa, Florida, subject to
reasonable travel requirements consistent with the nature of the Executive’s
duties from time to time on behalf of the Company.

1.5 Fiduciary Relationship. The Executive acknowledges and fully understands
that, by entering into this Agreement, he undertakes a fiduciary relationship
with the Company, and, as a fiduciary, has the obligation to use due care and
act in the best interests of the Company at all times. Executive shall be candid
in all reports and responses to inquiries and shall include in any report or
response all information known or then available to the Executive, even if not
specifically requested, which Executive reasonably believes is material,
relevant and reasonably required for the understanding of the matter in question
sufficient to inform the person to whom such report or response is provided.
Failure of the Executive to fulfill all fiduciary obligations ordinarily imposed
by law on similarly situated executives in a fiduciary relationship will be
deemed a material breach of this Agreement by the Executive.

2. Term of Employment.

2.1 Term. The term of the Executive’s employment under this Agreement (the
“Term”) shall commence on April 1, 2007 (the “Effective Date”), and shall end on
the date on which the Term is terminated pursuant to Section 4.

3. Compensation; Benefits.

3.1 Salary. As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay to the Executive during the Term a base
salary, payable bi-weekly, at the initial annual rate of $200,000 (the “Base
Salary”). On each anniversary of the Effective Date, or such other appropriate
date during each year of the Term when the salaries of the Company’s senior
executives are normally reviewed, the Board shall review the recommendation of
the Chief Executive Officer regarding the Executive’s Base Salary and determine
if, and by how much, the Base Salary should be increased.

3.2 Bonus. The Executive shall be eligible to receive an annual cash bonus for
the achievement of the Company’s Board-approved business plan. The annual cash
bonus target opportunity shall be 30% of Base Salary, with an opportunity to
receive such cash bonus (or greater) based upon Executive’s extraordinary
individual performance as determined by the Board. The Executive’s annual cash
bonus, if any, shall be paid in a single lump sum cash payment at the same time
as annual bonuses are normally paid to senior executives of the Company.

3.3 Stock Options. The Company agrees to grant Executive options to acquire
20,000 shares of the Company’s common stock pursuant to the Quality
Distribution, Inc. 2003 Stock Option Plan (“Option Plan”), such grant to be
effective as of March 30, 2007. These options will vest in equal annual
installments over four years. Future grants will be at the discretion of the
Compensation Committee. The foregoing grant is subject to the

 

2



--------------------------------------------------------------------------------

limitations provided in the Option Plan and the Stock Option Agreement to be
executed by Executive.

3.4 Business Expenses. The Company shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services under this Agreement, subject to
and in accordance with applicable expense-reimbursement and related policies and
procedures as in effect from time to time.

3.5 Paid Time Off. During the Term, the Executive shall be entitled to
twenty-five (25) days of paid time off per fiscal year, with a carryover of up
to ten (10) days each fiscal year, but at no time an aggregate of more than ten
(10) days ‘carryover. Days carried over may only be used for the purpose of
Family Medical Leave or Short Term Disability. Paid time off shall be prorated
for the fiscal year in accordance with the published Paid Time Off policy.

3.6 Benefits and Perquisites. During the Term, the Executive shall be eligible
to participate in those defined contribution, salary deferral, group insurance,
medical, dental, disability and other benefit plans and such perquisites of the
Company as from time to time in effect and on a basis no less favorable than any
other similarly situated senior executive of the Company.

4. Termination.

4.1 Termination Events.

4.1.1 Executive’s employment and the Term shall terminate immediately upon the
occurrence of any of the following:

(i) the death of the Executive;

(ii) the physical or mental disability of the Executive, whether totally or
partially, such that, with or without reasonable accommodation, the Executive is
unable to perform the Executive’s material duties, for a period equal to the
greater of three months or the eligibility waiting period under the Company’s
long-term disability insurance policy; or

(iii) notice of termination for “Cause.” As used herein, “Cause” means (a) a
good faith finding by the Company of the Executive’s failure to satisfactorily
perform Executive’s assigned duties for the Company as a result of Executive’s
material dishonesty, gross negligence or intentional misconduct (including
intentionally violating any law, rule or regulation or any policy or guideline
of the Company); (b) Executive’s conviction of, or the entry of a pleading of
guilty or nolo contendere by Executive to, any crime involving moral turpitude
or any felony; or (c) a material breach of this Agreement not cured to the
reasonable satisfaction of the Chief Executive Officer within thirty days after
written notice to the Executive by the Chief Executive Officer.

4.1.2 The Executive may immediately resign the Executive’s position for Good
Reason, and, in such event, the Term shall terminate. As used herein, “Good
Reason”

 

3



--------------------------------------------------------------------------------

means without the Executive’s consent (i) material breach of this Agreement by
the Company not cured to the Executive’s reasonable satisfaction within thirty
days after written notice to the Chief Executive Officer by the Executive;
(ii) a material diminution in Executive’s duties or authority caused by the
Company; (iii) a change in Executive’s reporting assignment; (iv) the failure of
the Company to carry officers’ and directors’ liability insurance or to make
Executive an insured thereunder: or (v) an involuntary relocation by more than
fifty miles of Executive’s principal place of business as it exists as of the
Effective Date.

4.1.3 The date upon which Executive’s employment and the Term terminate pursuant
to this Section 4.1 shall be the Executive’s “Termination Date” for all purposes
of this Agreement.

4.2 Payments Upon a Termination Event.

4.2.1 Following any termination of the Executive’s employment, the Company shall
pay or provide to the Executive, or the Executive’s estate or beneficiary, as
the case may be: (i) Base Salary earned through the Termination Date; (ii) the
balance of any awarded but as yet unpaid, annual cash bonus or other incentive
awards for any fiscal year prior to the fiscal year during which the Executive’s
Termination Date occurs; (iii) any vested, but not forfeited benefits on the
Termination Date, under the Company’s employee benefit plans in accordance with
the terms of such plans; and (iv) benefit continuation and conversion rights to
which the Executive is entitled under the Company’s employee benefit plans.

4.2.2 Following termination of Executive’s employment and the Term by reason of
Section 4.1.1(i) or (ii), for the fiscal year during which the Termination Date
shall occur, the Executive, or his or her estate or representative, as
applicable, shall receive in addition to the payments in Section 4.2.1 above, an
annual cash bonus at target prorated from the first day of such fiscal year
through the Termination Date. Such annual cash bonus shall be paid at the same
time such annual cash bonuses are normally paid to similarly situated senior
executives of the Company.

4.2.3 Following a termination by the Company without Cause or by the Executive
for Good Reason, the Company shall pay or provide to the Executive in addition
to the payments in Section 4.2.1 above, (i) an annual cash bonus at target
prorated from the first day of such fiscal year through the Termination Date
which shall be paid at the same time as annual cash bonuses are normally paid to
similarly situated executives of the Company; (ii) Base Salary and pro-rated
annual cash bonus at target payable in accordance with the normal payroll cycles
of the Company for twelve months following the Termination Date; and
(iii) Company provided medical benefits for the Executive (and his eligible
dependents) at active employee contribution rates for twelve months following
the Termination Date. COBRA coverage eligibility will be reduced during the
period of severance coverage. If, and only if, required by law, the Company
shall not commence payment of the amount described in Section 4.2.3(ii) above
until six months after the Termination Date.

 

4



--------------------------------------------------------------------------------

4.3 General Release.

4.3.1 The receipt of any payment as set forth in Section 4.2.3 shall be
contingent upon the Executive’s execution of a general release agreement
reasonably acceptable to the Company that (i) waives any rights the Executive
may otherwise have against the Company and its Affiliates, and its and their
directors, officers, employees and agents, and (ii) releases the Company and its
Affiliates from actions, suits, claims, proceedings and demands related to the
period of Executive’s employment and/or the termination of Executive’s
employment. For purposes of this Agreement, “Affiliates” means any individual,
corporation, partnership, association, joint-stock company, trust,
unincorporated association or other entity (other than the Company) that
directly or indirectly, through one or more intermediaries, controls, is
controlled by, or is under common control with the Company. Notwithstanding the
foregoing, said general release agreement shall exclude Executive’s right to
enforce this Agreement, and Executive’s vested benefits and benefit
continuation/conversion rights under the Company’s employee benefit plans, and
Executive’s right to indemnification under Section 6 of this Agreement.

5. Restrictive Covenant.

5.1 Restrictive Covenant. Executive agrees to be bound by the Restrictive
Covenant agreement set forth on Annex B and the Intellectual Property Protection
Agreement set forth on Annex C, both of which are attached hereto and herein
incorporated by reference.

6. Indemnification.

The Company shall indemnify, defend, and hold harmless Executive in accordance
with the provisions of Article VI of the Company’s By-Laws.

7. No Duty to Mitigate.

The Executive shall have no duty to mitigate any amounts payable to him or her
hereunder, and such amounts shall not be subject to reduction for any
compensation received by Executive from employment in any capacity or other
source following the termination of Executive’s employment with the Company and
its subsidiaries.

8. Prior Agreements; Amendments; No Waiver.

This Agreement contains the entire understanding between the parties hereto with
respect to the subject matter hereof. This Agreement may not be changed orally,
but only by an instrument in writing signed by each party hereto. No failure on
the part of either party to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof, nor shall any partial exercise of
any right hereunder preclude any further exercise thereof. Without limiting the
generality of the first sentence of this Section 8, any and all prior agreements
or purported agreements between the Company and Executive are hereby terminated
on and as of the Effective Date. In the event of any difference between this
Agreement and any other document referred to in this Agreement, this Agreement
shall control.

 

5



--------------------------------------------------------------------------------

9. Withholding.

The Company shall be entitled to withhold from any and all amounts payable to
Executive hereunder such amounts as may, from time to time, be required to be
withheld pursuant to applicable tax laws and regulations.

10. Succession; Assignability; Binding Effect.

10.1 The Company may assign all of its rights and obligations hereunder to any
successor or successors (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company; provided, however, that the Company will require each
such successor or successors expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place, and further
provided that nothing contained herein shall act as a release of the Company of
its obligations hereunder.

10.2 This Agreement shall inure to the benefit of and shall be binding upon the
Company and its successors and assigns. Executive may not assign, transfer,
pledge, encumber, hypothecate or otherwise dispose of this Agreement or any of
his rights or obligations hereunder without the prior written consent of the
Company, and any such attempted assignment, transfer, pledge, encumbrance,
hypothecation or other disposition without such consent shall be null and void
and without effect. Notwithstanding the foregoing, it is expressly understood
and agreed that the Executive’s estate shall be entitled to all monies due to
Executive hereunder in the event Executive dies at, or subsequent to, the
termination of his employment, but prior to the receipt by Executive of monies
due him pursuant to the terms hereof.

11. Headings.

The Section and subsection headings contained herein are included solely for
convenience of reference and shall not control or affect the meaning or
interpretation of any of the provisions of this Agreement.

12. Governing Law.

This Agreement shall be governed by, and construed and enforced in accordance
with, the laws of the State of Florida applicable to contracts made and to be
performed wholly in that state, without giving effect to the principles thereof
relating to conflicts or choice of laws.

13. Execution in Counterparts.

This Agreement may be executed by the parties hereto in counterparts, each of
which shall be deemed to be an original, but all such counterparts shall
constitute one and the same instrument, and all signatures need not appear on
any one counterpart.

 

6



--------------------------------------------------------------------------------

14. Construction.

The parties acknowledge that this Agreement is the result of arm’s-length
negotiations between sophisticated parties each afforded the opportunity to
utilize representation by legal counsel. Each and every provision of this
Agreement shall be construed as though both parties participated equally in the
drafting of same, and any rule of construction that a document shall be
construed against the drafting party shall not be applicable to this Agreement.

15. Dispute Resolution.

Subject to the rights of the Company pursuant to Exhibits A and B herein, any
controversy, claim or dispute arising out of or relating to this Agreement, the
breach thereof, or the Executive’s employment by the Company shall be settled by
arbitration before one arbitrator. The arbitration will be administered by the
American Arbitration Association in accordance with its National Rules for
Resolution of Employment Disputes. The arbitration proceeding shall be
confidential, and judgment on the award rendered by the arbitrator may be
entered in any court having jurisdiction. Any such arbitration shall take place
in the Tampa, Florida area, or in any other mutually agreeable location. In the
event any judicial action is necessary to enforce the arbitration provisions of
this Agreement, sole jurisdiction shall be in the federal and state courts, as
applicable, located in Florida. Any request for interim injunctive relief or
other provisional remedies or opposition thereto shall not be deemed to be a
waiver of the right or obligation to arbitrate hereunder. The arbitrator shall
have the discretion to award reasonable attorneys’ fees, costs and expenses to
the prevailing party. To the extent a party prevails in any dispute arising out
of this Agreement or any of its terms and provisions, all reasonable costs, fees
and expenses relating to such dispute, including the parties’ reasonable legal
fees, shall be borne by the party not prevailing in the resolution of such
dispute, but only to the extent that the arbitrator or court, as the case may
be, deems reasonable and appropriate given the merits of the claims and defenses
asserted.

16. Corporate Opportunity.

During the Term, Executive shall submit to the Board all business, commercial
and investment opportunities or offers presented to Executive or of which
Executive becomes aware, which relate to the business of the Company at any time
during the Term (“Corporate Opportunities”). Unless approved by the Board in
writing after full disclosure, Executive shall not accept or pursue, directly or
indirectly, any Corporate Opportunities on Executive’s own behalf.

17. Insurance.

The Company may, at its discretion, apply for and procure in its own name and
for its own benefit life and/or disability insurance on Executive in any amount
or amounts considered advisable. Executive agrees to cooperate in any medical or
other examination, supply any information and execute and deliver any
applications or other instruments in writing as may be reasonably necessary to
obtain and constitute such insurance. Executive hereby represents that he or she
has no reason to believe that his life is not insurable at rates now prevailing
for healthy men of his age.

 

7



--------------------------------------------------------------------------------

18. Executive’s Representations.

Executive hereby represents and warrants to the Company that: (i) the execution,
delivery and performance of this Agreement by Executive do not and shall not
conflict with, breach, violate or cause a default under any contract, agreement,
instrument, order, judgment or decree to which Executive is a party or by which
he or she is bound; (ii) Executive is not a party to or bound by any employment
agreement, non-compete agreement or confidentiality agreement with any other
person or entity except as disclosed to the Company prior to the date hereof;
and (iii) upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Executive, enforceable in
accordance with its terms. Executive hereby acknowledges and represents that he
or she understands his or her rights and obligations under this Agreement and
that he or she fully understands the terms and conditions contained herein.

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

QUALITY DISTRIBUTION, INC. By:   /s/ Gerald L. Detter  

Gerald L. Detter

Chief Executive Officer

 

EXECUTIVE:

/s/ Jonathan C. Gold

Jonathan C. Gold

 

8



--------------------------------------------------------------------------------

ANNEX A

POSITION DESCRIPTION

 



--------------------------------------------------------------------------------

ANNEX B

RESTRICTIVE COVENANT

In consideration of Executive’s employment with the Company, the provision by
the Company of trade secrets and confidential information to Executive, the
Company’s introduction to Executive of its clients and customers, and other good
and valuable consideration, Executive and Company agree as follows:

For a period of six months after Executive’s employment with the Company
terminates, Executive will not engage, either individually or on behalf of any
other person, firm, or entity, in the bulk trucking business, trans-loading, or
the bulk tank cleaning business, in any geographic area in which the Company
participated in those businesses during the last twenty-four months prior to
Executive’s Termination Date; provided, however, that the provision of legal
services to any person by Executive in a manner consistent with the Canons of
Ethics and that does not contravene the attorney/client privilege with the
Company shall not be deemed to violate this Restrictive Covenant.

The above restriction does not preclude Executive from: (i) owning, operating or
managing any business, or being employed by any person, firm or entity, after
obtaining advance written consent from the Company; or (ii) owning no more than
five percent of the equity of any publicly traded entity with respect to which
Executive is not an officer, director, Executive, consultant, advisor, or agent.

In addition, Executive acknowledges that irreparable damage would occur in the
event of a breach of the provisions of this Restrictive Covenant by Executive.
Therefore, in addition to any other remedy to which it is entitled at law or in
equity, the Company shall be entitled to an injunction or injunctions to prevent
breaches of the provisions of this Restrictive Covenant and to enforce
specifically the terms of such provisions.

If any provision of this Restrictive Covenant is found by any court of competent
jurisdiction to be invalid or unenforceable for any reason, such finding shall
not affect, impair or invalidate the remainder of this Covenant. Furthermore, if
the scope of any restriction or requirement contained in this Covenant is too
broad to permit enforcement of such restriction or requirement to its full
extent, then such restriction or requirement shall be enforced to the maximum
extent permitted by law, and any court of competent jurisdiction may so modify
such scope in any proceeding brought to enforce such restriction or requirement.

Nothing in this Restrictive Covenant promises or guarantees Executive employment
with the Company and the Company and Executive retain the right to terminate
Executive’s employment as provided in the Agreement to which this is an exhibit.

 

AGREED: /s/ Jonathan C. Gold

DATE:     April 1, 2007    

 

2



--------------------------------------------------------------------------------

ANNEX C

INTELLECTUAL PROPERTY PROTECTION AGREEMENT

In consideration of Executive’s employment with the Company, the provision by
the Company of trade secrets and confidential information to Executive, the
Company’s introduction to Executive of its clients and customers, and other good
and valuable consideration, Executive and Company agree as follows:

ARTICLE I

CONFIDENTIALITY

Executive will not use or disclose, except on behalf of the Company and in
accordance with Executive’s job responsibilities, any Confidential Information
belonging to the Company, including its affiliates and subsidiaries.
“Confidential Information” means information or data in written, electronic, or
any other form, tangible or intangible, which is not generally known outside the
Company. Confidential Information includes, but is not limited to,

(i) business, financial and strategic information, such as sales and earnings
information and trends, material, overhead and other costs, profit margins,
accounting information, banking and financing information, pricing policies,
capital expenditure/investment plans and budgets, forecasts, strategies, plans
and prospects.

(ii) organizational and operational information, such as personnel and salary
data, information concerning the utilization or capabilities of personnel,
facilities or equipment, logistics management techniques, methodologies and
systems, methods of operation data and facilities plans, and including
specifically the same information with respect to owner/operators and affiliate
or Company terminals;

(iii) advertising, marketing and sales information, such as marketing and
advertising data, plans, programs, techniques, strategies, results and budgets,
pricing and volume strategies, catalog, licensing or other agreements or
arrangements, and market research and forecasts and marketing and sales training
and development courses, aids, techniques, instruction and materials.

(iv) product and merchandising information, such as information concerning
offered or proposed products or services and the sourcing of the same, product
or services specifications, data, drawings, designs, performance
characteristics, features, capabilities and plans and development and delivery
schedules.

(v) information about existing or prospective customers, suppliers, such as
customer and supplier lists and contact information, customer preference data,
purchasing habits, authority levels and business methodologies, sales history,
pricing and rebate levels, credit information and contracts.

(vi) technical information, such as information regarding plant and equipment
organization, performance and design, information technology and logistics
systems and related designs, integration, capabilities, performance and plans,
computer hardware and



--------------------------------------------------------------------------------

software, research and development objectives, budgets and results, intellectual
property applications, and other design and performance data.

Executive will return to the Company upon termination of employment all property
belonging to the Company, including all Confidential Information in a tangible
form. The restriction in this paragraph on using or disclosing Confidential
Information extends beyond Executive’s employment with the Company, so long as
the Confidential Information is not generally known outside of the Company.

ARTICLE II

NON-SOLICITATION

 

2.1 Executive will not, for a period of six months after Executive’s employment
with the Company terminates (the “Non-Solicitation Expiration”), solicit or make
any other contact with, directly or indirectly, any customer of the Company or
any of its subsidiaries, who or which was a customer at any time during the
twenty-four months prior to Executive’s Termination Date, with respect to the
provision of any service to any such customer that is the same or substantially
similar to any offered or provided to such customer by the Company or any of its
subsidiaries.

 

2.2 Executive will not, prior to the Non-Solicitation Expiration, solicit or
make any other contact regarding the Company or any of its subsidiaries with any
union or similar organization which has a collective bargaining agreement, union
contract or similar agreement with the Company or any Subsidiary or affiliate or
which is seeking to organize Executives of the Company or any Subsidiary, with
respect to any Executive of the Company or such union’s or similar
organization’s relationship or arrangements with the Company or any subsidiary.

 

2.3 Executive will not, prior to the Non-Solicitation Expiration, solicit or
make any other contact with, directly or indirectly, any person who is an
Executive or independent contractor (including, without limitation, any of the
Company’s truck drivers, owner/operators, or affiliate terminal operators, or
the Executives or fleet owners associated with any affiliate terminal operator)
of the Company or any of its subsidiaries or affiliates as or the Executive’s
Termination Date (or any person who was employed by the Company or any of its
subsidiaries or affiliates at any time during the three-month period prior to
the Executive’s Termination Date) with respect to any employment services or
other business relationship.

ARTICLE III

NON-DISPARAGEMENT

Executive will not make or publish, or cause to be made or published, any
statement or information that disparages or defames the Company or any of its
subsidiaries or affiliates, or any Executives or representatives thereof.

The Company agrees not to make or publish, or cause to be made or published, any
statement or information that disparages or defames Executive.

 

2



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

 

4.1 Remedies

The parties acknowledge that irreparable damage would occur in the event of a
breach of any of the provisions of this Intellectual Property Protection
Agreement. Therefore, in addition to any other remedy to which they are entitled
at law or in equity, the parties shall be entitled to an injunction or
injunctions to prevent breaches of such sections of this Intellectual Property
Protection Agreement and to enforce specifically the terms and provisions of
such sections.

 

4.2 Jurisdiction and Governing Law

This Intellectual Property Protection Agreement shall be governed in accordance
with the laws of the State of Florida and the exclusive jurisdiction for
enforcing this agreement shall be the federal or state courts located in
Florida.

 

4.3 Severability

If any provision of this Intellectual Property Protection Agreement is found by
any court of competent jurisdiction to be invalid or unenforceable for any
reason, such judgment shall not affect, impair or invalidate the remainder of
this Agreement. Furthermore, if the scope of any restriction contained in this
Agreement is too broad to permit enforcement of such restriction or requirement
to its full extent, then such restriction or requirement shall be enforced to
the maximum extent permitted by law, and the Executive consents and agrees that
any court of competent jurisdiction may so modify such scope in any proceeding
brought to enforce such restriction or requirement.

 

4.4 Amendments

No change, alteration or modification hereof may be made except in writing,
signed by each of the parties hereto.

 

4.5 Interpretation

The headings in this Intellectual Property Protection Agreement are for
convenience and reference only and shall not be construed as part of this
Agreement or to limit or otherwise affect the meaning hereof. This Agreement
contains all of the terms and conditions agreed upon by the parties and no other
agreements, oral or otherwise, exist or shall be binding upon the parties as to
the subject matter hereof.

 

3



--------------------------------------------------------------------------------

4.6 Nothing in this Intellectual Property Protection Agreement promises or
guarantees Executive employment with the Company and the Company and Executive
retain the right to terminate Executive’s employment, as provided in the
Agreement to which this is an exhibit.

 

AGREED: /s/ Jonathan C. Gold

DATE:     April 1, 2007    

 

4